Citation Nr: 1417257	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.D.




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 28, 1989 to March 20, 1989, from April 1990 to March 1994 and from June 1995 to February 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran testified at a September 2012 videoconference hearing.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in essence asserts that a psychiatric disorder is etiologically related to traumatic experiences he faced while serving in the Navy during his active duty service.  

The medical evidence of record documents variously diagnosed psychiatric disorders, to include major depression, anxiety disorder and PTSD.

With respect to PTSD, the Veteran has alleged three stressors.  First, he asserts that on December 25, 1990 or 1991 while stationed at Sigonella Air Force Base in Sicily, Italy, he found a fellow service member who had slit both of his arms.  He stated that he helped wrap up the cuts and then reported the incident to the assistant duty officer.  The second stressor occurred in October 1993 at Sigonella Air Force Base and involved a service member who was found hanging in an orange orchard.  The third stressor also occurred in 1993 and involved a service member who was not wearing a cranial strap and fell out of a helicopter and split his skull open.  

The RO has not attempted to verify the Veteran's claimed stressors.  On remand, the RO should take appropriate action to verify the Veteran's claimed stressors with the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressors lack sufficient information for verification purposes, such should be noted in a formal finding.

Also, the Veteran testified at the September 2012 hearing that he sought treatment for major depression after his discharge from service but that he self-medicated for many years with alcohol to suppress his symptoms.  In support of this contention, the Veteran's attorney (in September 2012 correspondence) referenced VA psychology notes dated in June and July 2009 which discuss the Veteran's history of substance abuse to help self-medicate his psychiatric symptoms.  

Moreover, the Veteran testified that after his discharge in 1994, he received treatment for depression at the Dunham U.S. Army Health Clinic in Carlisle, Pennsylvania.  On remand, the RO should attempt to obtain any psychiatric treatment records pertaining to the Veteran from the Dunham U.S. Army Health Clinic. 

In addition, the Veteran has not been afforded a VA psychiatric examination during the pendency of this appeal.  Such examination is necessary to address the date of onset and etiology of any diagnosed psychiatric disorder and should be scheduled in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].



Accordingly, the case is REMANDED for the following action:

1. The RO should undertake any necessary development to independently verify the Veteran's described in-service stressors.  Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate.  Any additional action necessary for independent verification of a particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the RO should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

2.  The RO should undertake appropriate development to obtain to psychiatric treatment records dated from 1994 from the Dunham U.S. Army Health Clinic in Carlisle, Pennsylvania, and associate the records with the claims file.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran so notified.

3.  After completing all of the above, the RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The RO should send the Veteran's claims file, a copy of this REMAND, and a summary of any verified in-service stressors to the examiner for review, and the report should reflect that such review occurred.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail, to include an assessment of the impact the Veteran's diagnosed mental disorder or disorders have on his occupational functioning, if any.

Upon review of the record and after examination and interview of the Veteran, the examiner should provide opinions with supporting clinical rationale as to the following questions:

Is it as likely as not that the Veteran has a current acquired psychiatric disorder, to include PTSD, that is related to an in-service stressor?  If so, identify the particular stressor that is related to the current psychiatric disability. 

Notwithstanding whether or not the Veteran's claimed stressor is verified, is it as likely as not that the Veteran has a current psychosis that first manifested during service, or within a post-service year?  The examiner should specifically comment upon the lay and medical evidence of record suggesting that the Veteran was self-medicating for several years to suppress his psychiatric symptoms.   See, e.g., VA psychology notes dated in June and July 2009 which discuss the Veteran's history of substance abuse to help self-medicate his psychiatric symptoms.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. 
§ 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



